Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000107
                                                       27-FEB-2013
                                                       12:43 PM



                          SCWC-11-0000107

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        BRIAN PAUL SIMON, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000107; CASE NO. 3DTA-10-00395)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., with
  Acoba, J., dissenting separately, with whom Pollack, J., joins)

          Petitioner/Defendant-Appellant Brian Paul Simon’s

application for writ of certiorari filed on January 23, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 27, 2013.

Robert D.S. Kim for          /s/ Mark E. Recktenwald
petitioner
                             /s/ Paula A. Nakayama
Linda L. Walton for
respondent
                             /s/ Sabrina S. McKenna